Citation Nr: 0409113	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  97-06 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for an upper digestive 
system disorder.

3.  Entitlement to service connection for paranoid 
schizophrenia.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for a psychosis for the 
purpose of establishing eligibility for treatment.

6.  Entitlement to an increased rating for hypertension, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Los Angeles, California, 
Regional Office (RO) of the United States Department of 
Veterans' Affairs (VA).  The veteran now resides within the 
jurisdiction of the San Diego, California, RO, and his case 
is being handled through that office.

In a June 1969 rating decision, the RO denied service 
connection for a left leg condition.  There is no indication 
that the veteran was notified of this decision.  Accordingly, 
it did not become final.  Hauck v. Brown, 6 Vet. App. 518, 
519 (1994) (per curiam).  Therefore, the issue of entitlement 
to service connection for a left knee disability will be 
addressed on the merit.

In July 2003, the veteran testified at a hearing before the 
undersigned at the RO.

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims for service 
connection for an upper digestive system disorder.

2.  Gastritis treated in service resolved prior to separation 
from service.

3.  Chronic upper digestive system disorders developed many 
years after service, and are not linked to service.


CONCLUSION OF LAW

Current upper digestive system disorders were not incurred or 
aggravated in service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2002).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the notice requirement 
is not met unless VA can point to a specific document in the 
claims folder.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In a recent Court decision, the majority interpreted 
38 C.F.R. § 3.159(b) as requiring that VA tell a claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini v. Principi, 17 Vet. App. 
412, 422 (2004).

The record shows that, with respect to his claim for service 
connection for an upper digestive system disorder, the 
veteran received the notice required by the VCAA.  In an 
April 2002 letter, the RO informed the veteran and his 
representative of the type of evidence needed to support that 
claim, and indicated what the veteran should do toward 
obtaining such evidence, and what VA would do.  The letter 
told the veteran that he could submit relevant evidence, and 
in fact, that it could expedite his case, if he obtained the 
records and submitted them himself.  This notice should have 
put him on notice to submit evidence in his possession.

The Pelegrini majority also expressed the view that VCAA 
notice must be provided prior to the initial adjudication of 
a claim.  Pelegrini v. Principi, at 420-2.  VA has taken the 
position that this holding is incorrect as it applies to 
adjudications made prior to enactment of the VCAA, and has 
sought further review of the Pelegrini decision.  In this 
case, the initial adjudication occurred prior to enactment of 
the VCAA.  The requirement that notice be provided prior to 
initial adjudication would appear to be inapplicable.  See 
Landgraf v. USI Film Products, 511 U.S. 244 (1994) (holding 
that a statute produces a prohibited retroactive effect if it 
"impose[s] new duties with respect to transactions already 
completed" or "attaches new legal consequences to events 
completed before its enactment").

In any event, the delayed notice in this case does not 
prejudice the veteran.  He did not report the existence of, 
or submit, any additional evidence in response to the notice.  
Even if he had submitted additional evidence substantiating 
his claim, he would have received the same benefit as he 
would have received had he submitted the evidence prior to 
initial adjudication.  The effective date of any award based 
on such evidence would have been fixed in accordance with the 
claim that was the subject of the initial adjudication.  
38 C.F.R. § 3.156(b) (2003) (new and material evidence 
received prior to the expiration of the appeal period, or 
prior to the appellate decision, if a timely appeal has been 
filed, will be considered as having been filed with the 
claim, which was pending at the beginning of the appeal 
period); see also 38 C.F.R. § 3.400(q)(1) (2003) (providing 
that when new and material evidence is received within the 
appeal period, the effective date will be set as if the prior 
denial had not been made).  Accordingly, the Board finds that 
the veteran received the required notice.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

As will be discussed below, there is competent evidence of a 
current upper digestive system disorder, but there is no 
competent evidence relating that disorder to service.  
Therefore, an examination is not warranted.

The claims file contains the veteran's service medical 
records and all known relevant post-service medical records.  
Although the Board is remanding some issues so that records 
of psychiatric hospitalizations can be obtained, there is no 
evidence that these records are relevant to the claim for 
service connection for a digestive system disorder.


Service Connection for Upper Digestive System Disorder

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The 
veteran's service medical records reflect that he was seen on 
one occasion in March 1967 for nausea, vomiting, and a sore 
throat.  The examiner's impression was gastritis.  No 
digestive system disorder was noted on the report of the 
veteran's separation examination in December 1968.

The veteran was a psychiatric inpatient in state hospitals 
for many years.  State hospital records from 1981 and 1982 
indicate that the veteran was seen on a few occasions for 
stomach distress and dysphagia.  In 1986 and 1987, he took 
medication as needed for chronic indigestion.  In July 1986, 
upper gastrointestinal series x-rays showed signs of possible 
esophageal varices.  Treatment notes dated from 1992 to 1995 
again reflect the use of medication for indigestion.

Private and VA outpatient treatment records dated from 1996 
to 1999 show the use of medication for digestive system 
problems, and the diagnosis of gastroesophageal reflux 
disease (GERD).  

An esophageal-gastro-duodenoscopy performed at a VA facility 
in March 1999 revealed erosive esophagitis and "watermelon 
stomach" (gastric antral vascular ectasia).

The veteran's service medical records show one instance of 
gastritis, and no digestive system complaints or findings at 
separation from service.  The evidence does not show any 
chronic digestive disorder during service.

More than ten years elapsed between the veteran's service and 
the next record of treatment for a digestive system disorder.  
While recent records show upper digestive system disorders, 
the evidence does not show continuity between service and the 
current disorders.  The veteran's statements and testimony 
contain no evidence of a continuity of symptomatology.  There 
is no medical finding or opinion linking the recent disorders 
to any disease or injury during service.  Therefore, the 
preponderance of the evidence is against service connection 
for an upper digestive system disorder.


ORDER

Entitlement to service connection for an upper digestive 
system disorder is denied.


REMAND

The Board has found that the veteran has a pending original 
claim for service connection for a left knee disability.  
However, the RO has issued a statement of the case only on 
the question of whether new and material evidence has been 
received to reopen the previously denied claim.  The veteran 
would be potentially prejudiced if the Board were to decide 
this issue on the merits without a statement of the case on 
the merits.  Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
this case, the veteran and his representative have not 
offered contentions on the merits, but have acted under the 
impression that they were required to submit new and material 
evidence.  Cf. Curry v. Brown, 7 Vet. App. 59 (1994).

At his July 2003 hearing, the veteran testified that he was 
treated shortly after service for mental illness.  He 
indicated that he was seen at Camp Pendleton in California.  
These records are not part of the claims folder.

The veteran also testified that he was denied the opportunity 
to reenlist in service because of his psychiatric symptoms.  
Personnel records are not of record.

In December 1977, Gordon Haiberg, M.D., reported that the 
veteran had been a patient at the California Department of 
Corrections, California Medical Facility, Vacaville, 
California for "many months."  He reported that the veteran 
was being treated for paranoid schizophrenia.  Records of 
this treatment are not part of the claims folder.  VA has an 
obligation to request records of treatment reported by non-VA 
physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).

Similarly, Roger Shock, M.D. reported that the veteran had 
been seen at the California Department of Corrections, Parole 
and Community Service Division since October 1978.  Records 
of this treatment are not part of the claims folder.

There is competent evidence of a current psychiatric 
disability, the veteran has testified to a continuity of 
symptomatology that began in service.  The record is 
insufficient to decide the claim, because there is no 
competent medical opinion as to whether the current 
psychiatric disabilities are actually related to a disease or 
injury in service.

The veteran is also seeking service connection for PTSD.  In 
order for a claim for service connection for PTSD to be 
successful, there must be: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2003).

The veteran has been under mental health treatment since 
1977, including long periods of inpatient treatment at state 
hospitals.  Practitioners who have examined or treated him 
have consistently diagnosed paranoid schizophrenia.  
Throughout many years of extensive mental health treatment 
records, there is no indication that the veteran reported 
having had traumatic experiences, and it does not appear that 
a diagnosis of PTSD was considered.  In 1997, the veteran's 
private physician listed the veteran's psychiatric diagnoses 
as both paranoid schizophrenia and PTSD.  The physician did 
not discuss specific claimed stressful events but seemed to 
attribute PTSD to the veteran's service in Korea.  An 
examination is necessary to clarify whether the veteran meets 
the criteria for a diagnosis of PTSD, and if so, to clarify 
the stressors that support the diagnosis.

The veteran contends that his hypertension has worsened, and 
that a higher rating is warranted.  The veteran has not had a 
recent examination to determine the current severity of his 
hypertension, and he indicates that he is willing to report 
for an examination.  The RO should schedule an examination 
for him.

Accordingly, this case is remanded for the following:

1.  The RO should issue a supplemental 
statement of the case that considers the 
issue of entitlement to service 
connection for a left knee disability on 
the merits.

2.  The RO should seek records of 
treatment, including mental health 
treatment, of the veteran at Camp 
Pendleton, California, from January 1969 
to January 1971, as well as the veteran's 
service personnel records pertaining to 
the reasons for his discharge from 
service and any determinations pertaining 
to attempts to reenlist in service.  If 
no such records are available, that 
response should be documented in the 
claims file.

3.  The RO should request all records of 
the veteran's psychiatric treatment at 
the California Department of Corrections, 
California Medical Facility, Vacaville, 
California; and at the California 
Department of Corrections, Parole and 
Community Service Division.

4.  The RO should schedule the veteran 
for a psychiatric examination to 
determine whether he meets the criteria 
for a diagnosis of PTSD, and whether the 
veteran's schizophrenia is related to 
service.  The veteran's claims file 
should be provided to the examiner for 
review.  If the examiner finds that the 
veteran meets the criteria for a 
diagnosis of PTSD, the examiner should 
specify the stressors that support the 
diagnosis of PTSD.  The examiner should 
also express an opinion as to whether it 
is at least as likely as not that 
paranoid schizophrenia or any other 
current psychosis had its onset in 
service or was symptomatic within the 
year after service.

4.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity and manifestations of 
hypertension.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



